DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-21 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in lines 5-6, it is unclear how the resampling is being done without prior sampling of the particles. Also, by comparing third and fourth distance! What happened to the first and second distance? Perhaps, applicant mean to recite first and second distances, first, then third and fourth. Further, in regards to the resampling, in the context of machine learning, data sampling refers to statistical methods for selecting observations from the domain with the objective of estimating a population parameter. Whereas data resampling refers to methods for economically using a collected dataset to improve the estimate of the population parameter and help to quantify the uncertainty of the estimate. (By Jason Brownlee on June 13, 2018 in Statistics). It is respectfully suggested the claim be clarified.
 “in an interior” as indoors, or inside of something or somewhere.
In lines 6-7, it is also unclear what the “calculated” refers to, it is not clear if the “calculated” refers to the resampling of particles or the distance between the tag and the access point.  If the calculated refers to the “distance,” the claim seems to lack some step(s) of indicating that ‘some (a first or second) distance is calculated based on the collection of RRSI points (perhaps), and processed to determine such distance(s).’
In lines 7-8, similarly with “calculated based on a particle filter distributed in the ‘interior’ ….,” it is unclear what the “calculated” refers to, nor is clear what role the “on a particle filter distributed in the interior” play in the recited limitation. Clarification is respectfully suggested.
Claims 14-21 inherit the same issues as claim 13 and are rejected based on their dependency on claim 13. 
Claim 22 is also rejected because of the same issues and reasons as applied to claim 13 above.
In the examiner’s opinion, an amendment to independent claim 13  that would more accurately represent the Applicant's invention is necessary. If agreeable, then similar amendments need to be introduced for claim(s) involving the same issues as of claim 13, i.e. claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIO R PEREZ/Primary Examiner, Art Unit 2644